internal_revenue_service department of the treasury number info release date uil number washington dc person to contact telephone number refer reply to cor-141455-01 date date dear this is in response to your letter dated date in which you ask what procedure an employer might follow in hiring an individual who does not have or will not use a social_security_number ssn as discussed below in more detail if an employee fails to furnish his or her ssn to the employer the employer may be subject_to penalties because the employee’s form_w-2 will necessarily lack required information namely the employee’s ssn the employer may be assessed a dollar_figure penalty for filing an incorrect form_w-2 and another dollar_figure penalty for furnishing a copy of the incorrect form_w-2 to the employee the penalties may be waived only if the employer has made proper requests for the ssn solicitations in the manner prescribed by the regulations under sec_6724 of the internal_revenue_code in seeking such a waiver the employer must submit a written_statement to the internal_revenue_service signed under penalties of perjury setting forth the facts and law on which the employer relies although your question concerns the employer’s tax treatment we wish to point out certain tax consequences to the employee from failing to supply the ssn to the employer first the employee will generally be subject_to a dollar_figure penalty under sec_6723 of the code for failure to supply the ssn to the employer second because the ssn was not supplied the employee will be subject_to income_tax_withholding under sec_3402 as a single_person claiming no withholding exemptions circular_e employer’s tax guide summarizes the employer’s obligation with respect to obtaining the employee’s ssn see page for your convenience we are enclosing circular_e penalties sec_6041 of the internal_revenue_code requires that employers file forms w-2 to report compensation paid to employees sec_6051 requires that employers furnish a statement of compensation to employees that statement is the employee’s copy of the form_w-2 because form_w-2 is a return statement or other document with respect to an employee sec_6109 of the code applies sec_6109 requires that the employee furnish his or her identifying number ssn to the employer also sec_6109 requires that the employer request the ssn from the employee and include the ssn on the employee’s form_w-2 an employee may be subject_to a dollar_figure penalty under sec_6723 for failure to furnish his or her ssn to the employer the employer may be subject_to a penalty under sec_6721 for filing a form_w-2 which does not include the employee’s ssn in general the employer’s penalty is dollar_figure for each form_w-2 that lacks an ssn the employer may also be subject_to a penalty under sec_6722 for furnishing a copy of form_w-2 to the employee which does not include the employee’s ssn in general that penalty is also dollar_figure for each statement furnished with lacks an ssn the penalties imposed on an employer may be waived under sec_6724 of the code if the failure is due to reasonable_cause and not to willful neglect the regulations under sec_6724 define what is meant by reasonable_cause the employer may satisfy the reasonable_cause requirement by establishing that the failure arose from events beyond the employer’s control and the employer acted in a responsible manner see sec_301_6724-1 of the regulations sec_301_6724-1 of the regulations provides that the failure of an employee to provide his or her ssn to the employer is an event beyond the employer’s control as a result the employer’s penalty under sec_6721 may be waived if the employer establishes that the employer acted in a responsible manner the regulations provide special rules for acting in a responsible manner when an employee fails to provide the ssn to the employer the employer must make initial and annual solicitations for the ssn as set forth in sec_301_6724-1 of the regulations a solicitation means a request in writing or by telephone that the employee furnish his or her correct ssn the employer must make an initial solicitation at the time the employee is hired if the employee does not furnish the ssn the employer must make the first annual solicitation generally by december of the year the employee is hired a second annual solicitation must be made if necessary in the year following the year in which the employee was hired the regulations contain more instructions regarding the required solicitations in particular the employer must inform the employee that he or she is subject_to a dollar_figure penalty under sec_6723 if he or she fails to furnish to the ssn the employer may seek a waiver of the penalties by following the procedures set forth in sec_301_6724-1 of the regulations the employer must submit a written_statement to the internal_revenue_service stating the specific provision of the regulations under which the waiver is requested the facts alleged as the basis for reasonable_cause and containing the signature under penalties of perjury of the person required to the file the form_w-2 employee treated as a single individual claiming no withholding exemptions sec_3402 of the code provides that except as otherwise specifically provided every employer making payment of wages shall withhold federal_income_tax required to be deducted and withheld sec_31_3402_f_2_-1 of the employment_tax regulations provides that on or before the date on which an individual commences employment with an employer the individual shall furnish the employer with a signed withholding_exemption certificate relating to the employee’s marital status and the number of withholding exemptions which the employee claims the employer is required to request a withholding_exemption certificate from each employee but if the employee fails to furnish such certificate such employee shall be considered as a single_person claiming no withholding exemptions sec_31_3402_f_5_-1 provides that form_w-4 employee’s withholding allowance certificate is the form prescribed for the withholding_exemption certificate required to be furnished to the employer under sec_3402 a withholding_exemption certificate shall be prepared in accordance with the instruction and regulations applicable thereto and shall set forth fully and clearly the data called for therein a withholding allowance certificate that does not set forth fully and clearly the data called for therein is an invalid withholding_exemption certificate under sec_31 f - e by refusing to provide an ssn on form_w-4 an employee will have failed to provide the information required on the form_w-4 and will be submitting an invalid withholding_exemption certificate sec_31_3402_f_2_-1 provides that if an employer receives an invalid withholding_certificate the employer shall consider it a nullity for purposes of computing withholding the employer shall inform the employee who submitted the certificate that it is invalid and shall request another withholding_exemption certificate from the employee if the employee who submitted the invalid certificate fails to comply with the employer’s request the employer shall withhold federal_income_tax from the employee as from a single_person claiming no withholding exemptions in summary an employee who refuses to provide an employer with the employee’s social_security_number when completing form_w-4 will have submitted an invalid certificate and will be subject_to income_tax_withholding as a single_person claiming no withholding exemptions this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect on the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope this information is useful to you if you have any further questions please contact raymond bailey at sincerely pamela w fuller senior technician reviewer branch administrative provisions and judicial practice
